*784OPINION OF THE COURT
RENDELL, Circuit Judge.
Our judgment order affirming the order of the District Court was vacated by the United States Supreme Court and remanded for further consideration in light of Barnhart v. Sigmon Coal Co., 534 U.S. 438, 122 S.Ct. 941, 151 L.Ed.2d 908 (2002). See Aloe Energy Corp. v. Barnhart, — U.S. -, 122 S.Ct. 1170, 152 L.Ed.2d 114 (2002). The Supreme Court’s opinion in Barnhart rejects the basis for the District Court’s ruling, and ours as well. We conclude that there is no alternative basis argued by the Commissioner, including the “alter ego” theory, on which we would affirm. Accordingly, we will reverse the District Court’s order and remand to the District Court with instructions to enter judgment in favor of Aloe.